BROOKS, District Judge.
At Elizabeth City, in the district of North Carolina, on the 5th day of October, 1S68, this question is considered, presented by the certificate of Mr. Register Guthrie, of the 23d May, 1868: Is a bankrupt, when ordered to appear for examination in regard to his bankruptcy, at the instance of a creditor, entitled from such creditor to fees, as any other witness would be entitled to recover, for such attendance? I do not doubt as to the proper answer to be given to this question. The bankrupt summoned, or ordered, at the instance of a creditor, to be examined in reference to his bankruptcy, is not entitled to any compensation or fees for complying with such order from such creditor. Such a party does not stand as any other witness would, but he is expressly made subject to the order of the court, to be examined, when and where the court may direct, not as an ordinary witness, but it is one of the conditions that he shall do this if required; which entitles him to his discharge in the end, if no fraud is found against him.